Per Curiam.
The defendant was indicted for breaking and entering in the nighttime with intent to commit larceny. He was tried before a justice of the Superior Court sitting without a jury and was found guilty.
The case is before us on defendant’s exception to the decision of the trial justice. The defendant’s counsel consumed less than one minute before us in arguing the contentions made by him in his brief. After consideration of his oral presentation, and the issues outlined in his brief, we have come to the conclusion that his arguments are lacking in merit to such an extent as to require no discussion.
Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, Scott K. Keefer, Special Asst. Attorney General, for plaintiff.
Aram K. Berberian, for defendant.
The defendant’s exception is overruled, and the case is remitted to the Superior Court for further proceedings.